Perkins, C. J.
Indictment against appellant for selling a gill of whiskey, without license, to one Rhinehole Hollander, at, etc. Trial and conviction of appellant. The evidence is properly in the record. A motion for a new trial was made on the ground that the evidence did not sustain the conviction. The motion was overruled, and appellant excepted. The new trial should have been granted. There was no evidence that the appellant ever sold any intoxicating liquor to Rhinehole Hollander.
The judgment is reversed, with costs; cause remanded for further proceedings, in accordance with this opinion.